DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations recites “a polymer composition comprising a semiconductive material distributed within a polymer matrix, wherein the semiconductive material includes inorganic particles and an electrically conductive material, the inorganic particles having an average particle size of from about 0.1 to about 100 μm and an electrical conductivity about 500 μS/cm or less, wherein the polymer matrix contains at least one thermoplastic high performance polymer having a deflection under load of about 40°C or more as determined in accordance with ISO 75-2:2013 at a load of 1.8 MPa, and further wherein the polymer composition exhibits a dielectric constant of about 4 or more and a dissipation factor of about 0.3 or less, as determined at a frequency of 2 GHz” in claim 1, and the limitation recites  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation recites “wherein the polymer matrix contains at least one thermoplastic high performance polymer having a deflection under load of about 40°C or more as determined in accordance with ISO 75-2:2013 at a load of 1.8 MPa" is indefinite because it is unclear that one of ordinary skill in the art does not understand what is ISO 75-2:2013? Since it may be a variable and the values can be changed at any point in time, therefore it is indefinite. According to MPEP 2173.05(b) [R6], a claim may be rendered indefinite by reference to an object that is variable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S Publication No. 20190161612 A1).
Regarding claim 1, Kim discloses a polymer composition comprising a semiconductive material distributed within a polymer matrix, wherein the semiconductive material includes inorganic particles (see paragraph [0004], a polymer composition is disclosed that comprises 100 parts by weight of at least one liquid crystalline polymer; from about 50 to about 90 parts by weight of an inorganic particulate material; and see paragraph [0023], an inorganic particulate material having a certain hardness value may be employed in the polymer composition. Examples of such a particulate material may include...barium sulfate; Barium Sulfate is an inorganic semiconducting material; see instant claim 16, the inorganic particles contain barium sulfate), and an electrically conductive material (see paragraph [0028], an electrically conductive filler may also be employed in the polymer composition), the inorganic particles having an average particle size of from about 0.1 to about 100 µm (see paragraph [0056], the barium sulfate has a median diameter of about 4 micrometers) wherein the polymer matrix contains at 'east one thermoplastic high performance polymer (see paragraph [0004], a polymer composition is disclosed that comprises 100 parts by weight of at least one liquid crystalline polymer; a liquid crystalline polymer is a thermoplastic high performance polymer; see instant claim 6, the thermoplastic high performance polymer includes a... liquid crystalline polymer) having a deflection under load of about 40°C or more as determined in accordance with ISO 75-2:2013 at a load of 1.8 MPa (see paragraph [0041], the molded part may also exhibit a deflection temperature under load (DTUL) of about 190°C or more, and in some embodiments, from about 200°C to about 280°C, as measured according to ASTM D648-07 (technically equivalent to ISO Test No. 75-2:2013) at a specified load of 1.8 MPa), 
Kim does not explicitly disclose the composition wherein the inorganic particles have an electrical conductivity about 500 µS/cm or less. and further wherein the polymer composition exhibits a dielectric constant of about 4 or more and a dissipation factor of about 0.3 or less, as determined at a frequency of 2 GHz. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the electrical conductivity of the particles, and the dielectric constant and dissipation factor of the polymer by routine experimentation as taught by Kim in order to improve the performance of the composition.
Regarding claim 2, Kim discloses all the limitations of the polymer composition of claim 1, but does not teach the composition wherein the composition exhibits a dielectric constant after being exposed to a temperature cycle of from about -30°C to about 100°C, wherein the ratio of the dielectric constant after the temperature cycle to the dielectric constant prior to the heat cycle is about 0.8 or more. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the dielectric constant of the polymer by routine experimentation as taught by Kim in order to improve the performance of the composition.
Regarding claim 3, Kim disclose all the limitations of the polymer composition of claim 1, but does not teach the composition wherein the composition exhibits a dissipation factor after being exposed to a temperature cycle of from about -30°C to about 100°C, wherein the ratio of the dissipation factor after the temperature cycle to the dissipation factor prior to the heat cycle is about 1.3 or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the dissipation factor of the polymer by routine experimentation as taught by Kim in order to improve the performance of the composition.
Regarding claim 4, Kim discloses the polymer composition of claim 1, wherein the thermoplastic high performance polymer has a deflection under load of from about 150°C to about 310°C as determined in accordance with ISO 75-2:2013 at a load of 1.8 MPa (see paragraph [0041], the molded part may also exhibit a deflection temperature under load (DTUL) of about 190°C or more, and in some embodiments, from about 200°C to about 280°C, as measured according to ASTM D648-07 (technically equivalent to ISO Test No. 75-2:2013) at a specified load of 1.8 MPa).
Regarding claim 5, Kim discloses the polymer composition of claim 1, wherein the thermoplastic high performance polymer has a glass transition temperature of from about 100°C to about 320°C and/or a melting temperature of from about 200°C to about 410°C (see paragraph [0014], the polymer has a relatively high melting temperature, such as from about 250°C to about 400°C).
Regarding claim 6, Kim discloses the polymer composition of claim 1, wherein the thermoplastic high performance polymer includes a polyphenylene ether, polyphenylene oxide, polycarbonate, polyarylene sulfide, polyester, polyamide, liquid crystalline polymer, or a combination thereof (see paragraph [0004], a polymer composition is disclosed that comprises 100 parts by weight of at least one liquid crystalline polymer).
Regarding claim 7, Kim discloses the polymer composition of claim 6, wherein the thermoplastic high performance polymer includes a wholly aromatic liquid crystalline polymer (see paragraph [0004], a polymer composition is disclosed that comprises 100 parts by weight of at least one liquid crystalline polymer; and paragraph [0020], the polymer may be "wholly aromatic").
Regarding claim 8, Kim discloses the polymer composition of claim 7, wherein the liquid crystalline polymer has a total amount of repeating units derived from naphthenic hydroxycarboxylic and/or naphthenic dicarboxylic acids of about 10 mol.% or less (see paragraph [0021], the liquid crystalline polymer may be a "low naphthenic" polymer to the extent that it contains a minimal content of repeating units derived from naphthenic hydroxycarboxylic acids and naphthenic dicarboxylic acids... the total amount of repeating units derived from naphthenic hydroxycarboxylic and/or dicarboxylic acids is...in some embodiments no more than about 10 mol.%).
Regarding claim 9, Kim discloses the polymer composition of claim 8, wherein the liquid crystalline polymer contains HBA in an amount of from about 30 mol.% to about 70 mol.% (see paragraph [0022], the repeating units derived from 4-hydroxybenzoic acid ("HBA") may constitute from about 10 mol.% to about 80 mol.%), IA and/or TA in an amount of from about 2 mol.% to about 30 mol.% (see paragraph [0022], the repeating units derived from terephthalic acid ("TA") and/or isophthalic acid ("IA") may likewise constitute from about 5 mol.% to about 40 mol.%), and BP and/or HQ in an amount of from about 2 mol.% to about 40 mol.% (see paragraph [0022], repeating units may also be employed that are derived from 4, 4-biphenol ("BP") and/or hydroquinone ("HO") in an amount from about 1 mol.% to about 30 mol.%).
Regarding claim 10, Kim discloses the polymer composition of claim 7, wherein the liquid crystalline polymer has a total amount of repeating units derived from naphthenic hydroxycarboxylic and/or naphthenic dicarboxylic acids of greater than about 10 mol.% (see paragraph [0021], the liquid crystalline polymer may be a "low naphthenic” polymer to the extent that it contains a minimal content of repeating units derived from naphthenic hydroxycarboxylic acids and naphthenic dicarboxylic acids... the total amount of repeating units derived from naphthenic hydroxycarboxylic and/or dicarboxylic acids is typically no more than 30 mol.%).
Regarding claim 11, Kim discloses the polymer composition of claim 10, wherein the liquid crystalline polymer contains HBA in an amount of from about 20 mol.% to about 60 mol.% (see paragraph [0022], the repeating units derived from 4-hydroxybenzoic acid ("HBA") may constitute from about 10 mol.% to about 80 mol.%), IA and/or TA in an amount of from about 2 mol.% to about 30 mol.% (para [0022]. The repeating units derived from terephthalic acid ("TA") and/or isophthalic acid ("IA") may likewise constitute from about 5 mol.% to about 40 mol.%), and BP and/or HQ in an amount of from about 5 mol.% to about 35 mol.% (see paragraph [0022], repeating units may also be employed that are derived from 4, 4-biphenol ("BP”) and/or hydroquinone ("HQ") in an amount from about 1 mol.% to about 30 mol.%).
Regarding claim 12, Kim discloses the polymer composition of claim 1, wherein the semiconductive material constitutes from about 10 wt.% to about 70 wt.% of the polymer composition (see paragraph [0012], the inorganic particulate material typically constitutes from about 20 wt.% to about 60 wt.%; the semiconductive material is the inorganic particles; see instant claim 1, the semiconductive material includes inorganic particles; and paragraph [0023], an inorganic particulate material having a certain hardness value may be employed in the polymer composition. Examples of such a particulate material may include...barium sulfate; Barium Sulfate is an inorganic semiconducting material; see instant claim 16, the inorganic particles contain barium sulfate).
Regarding claim 13, Kim discloses all the limitations of the polymer composition of claim 1, but does not teach the composition wherein the polymer composition exhibits a volume resistivity of from about 1 x 1011 ohm-m to about 1 x 1017 ohm-m and/or a surface resistivity of from about 1 x 1013 ohm to about 1 x 1019 ohm, as determined at a temperature of about 20°C in accordance with ASTM D257-14. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the volume resistivity and surface resistivity of the polymer by routine experimentation as taught by Kim in order to improve the performance of the composition.
Regarding claim 14, Kim discloses the polymer composition of claim 1, wherein the ratio of the weight percentage of the inorganic particles to the weight percentage of the electrically conductive material is from about 3 to about 100 (see paragraph [0012], the inorganic particulate material typically constitutes from about 20 wt.% to about 60 wt.%; and paragraph [0028], conductive fillers, when employed, typically constitute from about 0.1 wt.% to about 30 wt.%; the ratio ranges from 0.67 to 600).
Regarding claim 15, Kim discloses the polymer composition of claim 1, wherein the electrically conductive material constitutes from about 0.1 wt.% to about 15 wt.% of the polymer composition (see paragraph [0028], conductive fillers, when employed, typically constitute from about 0.1 wt.% to about 30 wt.%) and the inorganic particles constitute from about 20 wt.% to about 60 wt.% of the polymer composition (see paragraph [0012], the inorganic particulate material typically constitutes from about 20 wt.% to about 60 wt. %).
Regarding claim 16, Kim discloses the polymer composition of claim 1, wherein the inorganic particles contain barium sulfate (see paragraph [0023], an inorganic particulate material having a certain hardness value may be employed in the polymer composition. Examples of such a particulate material may include...barium sulfate).
Regarding claim 17, Kim discloses all the limitations of the polymer composition of claim 1, but does not teach the composition wherein the electrically conductive material has a volume resistivity of about 0.1 ohm-cm or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the volume resistivity of the conductive material by routine experimentation as taught by Kim in order to improve the performance of the composition.
Regarding claim 18, Kim discloses all the limitations of the polymer composition of claim 17, but does not teach the composition wherein the electrically conductive material includes a carbon material having a volume resistivity of from about 1 x 103 to about 1 x 1012 ohm-cm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the volume resistivity of the conductive material by routine experimentation as taught by Kim in order to improve the performance of the composition.
Regarding claim 19, Kim disclose the polymer composition of claim 1, wherein the electrically conductive material includes carbon fibers (see paragraph [0029], examples of suitable conductive fillers may include...carbon fibers).
Regarding claim 20, Kim disclose the polymer composition of claim 1, wherein the polymer composition further comprises glass fibers (see paragraph [0037], it is generally desirable that the polymer composition remains substantially free of conventional fibrous fillers, such as glass fibers and mineral fibers. Thus, if employed at all, such fibers typically constitute no more than about 10 wt.%, in some embodiments no more than about 5 wt.%, and in some embodiments, from about 0.001 wt.% to about 3 wt.% of the polymer composition).
Regarding claim 21, Kim discloses the polymer composition of claim 1, wherein the composition has a melt viscosity of from about 5 to about 100 Pa-s, as determined at a shear rate of 1,000 seconds-1 and a temperature of about 15°C above the melting temperature of the polymer composition (see paragraph [0039], the polymer composition may have a melt viscosity of from about 1 to about 200 Pa-s, in some embodiments from about 5 to about 180 Pa-s, in some embodiments from about 10 to about 150 Pa-s, and in some embodiments, from about 20 to about 120 Pa-s, determined at a shear rate of 1000 seconds-1. Melt viscosity may be determined in accordance with ISO Test No. 11443:2005 at a temperature that is 15°C higher than the melting temperature of the composition).
Regarding claim 22, Kim discloses a molded part that comprises the polymer composition of claim 1 (see paragraph [0040], once formed, the polymer composition may be molded into a shaped part).
Claims 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S Publication No. 20190161612 A1) in view of Alpman et al. (WO 2018119153 A2).
Regarding claim 23, Kim discloses all the limitations of the molded part of claim 22, but does not teach the part wherein one or more conductive elements are formed on a surface of the part.
Alpman discloses an antenna system (see paragraph [0007], some aspects of the present disclosure pertain to antennas and antenna structures) comprising a printed circuit board substrate (see paragraph [03220], a patch antenna includes a narrowband, wide-beam antenna fabricated by etching the antenna element pattern in a metal trace bonded to an insulating dielectric substrate, such as a printed circuit board (PCB)), wherein one or more conductive elements are formed on the surface of the substrate (see paragraph [01194], in FIG. 102 package 10200 includes a substrate including level 10201, such as an antenna board such as a PCB, level 10203, which is a mold or encapsulate, and level 10205 which includes an antenna board such as a PCB, according to some aspects. Levels 10201 may include conductive levels 10207 such as traces). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to mold the polymer composition into a substrate for use as the printed circuit board because the composition taught by Kim includes a liquid crystalline polymer (see paragraph [0004] by Kim, a polymer composition is disclosed that comprises 100 parts by weight of at least one liquid crystalline polymer) and liquid crystalline polymers are well suited for printed circuit boards (also, see U.S Publication No. 2010012354 A1 to Hedin et al., paragraph [0020], The present invention is directed towards a polymer based thermally conductive printed circuit board (PCB). With reference to FIG. 1 the PCB 101 includes a polymer substrate 111 ... The present invention differs from the prior art because the polymer substrate 111 is a dielectric material that also has high thermal conductivity properties that help to dissipate heats from electrical components mounted on the PCB 101. This inherent ability to dissipate heat allows heat producing components to be mounted on the PCB 101 without the addition of a heat sink to keep the component at a thermal equilibrium that is within the accept able operating temperature range; and paragraph [0021], in a preferred embodiment, the polymer substrate 111 is a liquid crystalline polymer (LCP)).
Regarding claim 24, Kim discloses all the limitations of the polymer composition of claim 1, but does not teach an antenna system that comprises a substrate that includes the polymer composition and at least one antenna element configured to
transmit and receive radio frequency signals, wherein the antenna element is coupled to the substrate.
 Alpman further discloses an antenna system that comprises a substrate that includes the polymer composition (see paragraph [0007], some aspects of the present disclosure pertain to antennas and antenna structures; and paragraph [03220], a patch antenna includes a narrowband, wide-beam antenna fabricated by etching the antenna element pattern in a metal trace bonded to an insulating dielectric substrate, such as a printed circuit board (PCB)) and at least one antenna element configured to transmit and receive radio frequency signals, wherein the antenna element is coupled to the substrate (paragraph [03220], a patch antenna includes a narrowband, wide-beam antenna fabricated by etching the antenna element pattern in a metal trace bonded to an insulating dielectric substrate, such as a printed circuit board (PCB). In some cases, the ground plane of the antenna can be formed using a continuous, or nearly continuous, metal layer bonded to the opposite side of the substrate, which may form a ground plane; and paragraph [0632], In some aspects, the antenna may implement transmit and receive functionalities using separate transmit and receive antenna elements. In some aspects, the antenna may implement transmit and receive functionalities using common and/or integrated transmit/receive elements; and paragraph [0956], the first transceiver parts 6122 and 6124 within the BBS 6104 can also include circuitry for processing intermediate frequency or radio frequency signals received via the phased antenna arrays 6108 and 6112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the polymer composition as taught by Kim with the antenna system as taught by Alpman having an antenna system comprises a substrate that includes the polymer composition and at least one antenna element configured to transmit and receive radio frequency signals, wherein the antenna element is coupled to the substrate.
The technology is not limited to organic polymer based laminates but can also be ceramic based inorganic layers. As used in the antenna substrate industry, "core" can mean the internal part of a substrate that is thicker than, and that can be more rigid than, other areas of the substrate (see paragraph [01528] by Alpman).
Regarding claim 25, Kim in view of Alpman discloses the antenna system of claim 24. Alpman further teaches the system wherein the radio frequency signals are 5G signals (see para [0007], some aspects of the present disclosure relate to devices that operate in accordance with 5th Generation (5G) wireless systems; and paragraph [01584], a local oscillator (LO) signal 5G LO 12-15 GHz is generated by multiplying the 5G signal in the 3745 GHz band by 1/3 at 22122, which LO signal is then transmitted via amplifier).
Regarding claim 26, Kim in view of Alpman discloses the antenna system of claim 24, but neither teaches the system wherein the at least one antenna element has a feature size that is less than about 1,500 micrometers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the feature size of the antenna(s) by routine experimentation in order to improve the performance of the composition.
Regarding claim 27, Kim in view of Alpman discloses the antenna system of claim 24. Alpman further discloses the system wherein the at least one antenna element comprises a plurality of antenna elements (see paragraph [0632], the term "antenna", as used herein, may include any suitable configuration, structure and/or arrangement of one or more antenna elements, components, units, assemblies and/or arrays).
Regarding claim 28, Kim in view of Alpman discloses the antenna system of claim 27, but neither teaches the system wherein the plurality of antenna elements are spaced apart by a spacing distance that is less than about 1,500 micrometers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the spacing distance of the antenna(s) by routine experimentation in order to improve the performance of the composition.
Regarding Claim 29, Kim in view of Alpman discloses the antenna system of claim 27, but neither teaches the system wherein the plurality of antenna elements comprise at least 16 antenna elements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the number of antennas in the array by routine experimentation in order to improve the performance of the composition.
Regarding claim 30, Kim in view of Alpman discloses the antenna system of claim 27. Alpman further discloses the system wherein the plurality of antenna elements are arranged in an array (see paragraph [0632], the term "antenna", as used herein, may include any suitable configuration, structure and/or arrangement of one or more antenna elements, components, units, assemblies and/or arrays).
Regarding claim 31, Kim in view of Alpman discloses the antenna system of claim 30. Alpman further discloses the system wherein the array is configured for transmission channels and reception channels (see paragraph [04613]. Example 1103 is a phased array transmitter, that may comprise a plurality of transmission channels, each comprising an antenna and a transmit amplifier connected to the antenna, a transmission power splitter to split an output signal into a plurality of output channel signals that are provided to the transmit amplifiers in the transmission channels; and para   In example 1104, the subject matter of example 1103 optionally includes a radio frequency (RF) modulation stage ... ln example 1108, the subject matter of any one or more of examples 1104-1107 optionally include that the transmitter is a transceiver, further that may comprise a phased array receiver, that may comprise a plurality of reception channels) but does not teach the system wherein the array is configured for at least 8 transmission channels and at least 8 reception channels. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the number of antennas in the array by routine experimentation in order to improve the performance of the composition.
Regarding claim 32, Kim in view of Alpman discloses the antenna system of claim 30, but neither teaches the system wherein the array has an average antenna element concentration of greater than 1,000 antenna elements per square centimeter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to optimize the antenna element concentration of the array by routine experimentation in order to improve the performance of the composition.
Regarding claim 33, Kim in view of Alpman discloses the antenna system of claim 24. Alpman further discloses the system further comprising a base station, and wherein the base station comprises the at least one antenna element (see para [03660], example 153 is a base station including: a PCB including a first side and a second side, the second side including a grid of contacts with a specially created area of the grid without contacts; a shielded radio frequency integrated circuit (RFIC) attached to the first side of the PCB; at least one antenna element disposed on the second side).
Regarding claim 34, Kim in view of Alpman discloses the antenna system of claim 33. Alpman further discloses the system further comprising at least one of a user computing device or a repeater, and wherein the at least one of the user computing device or the repeater base station comprises the at least one antenna element (see paragraph [03300], FIG. 424D illustrates a perspective view of the monopole part of the antenna of FIG. 424A, according to some aspects of the present disclosure. The antenna is indicated generally at 42406. The shield is seen, again, at 42401 ...The shield, 42401 seen originally in FIG. 424A, is used as part of a smartphone or other user device; A smartphone is a user computing device; see instant specification, see paragraph [0069], The user computing device 106 is not necessarily limited by the present invention and include devices such as 5G smartphones).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             09/27/2022